Exhibit 10.10
 



AMENDMENT TO EMPLOYMENT AGREEMENT


Between Denny’s Corporation and Nelson J. Marchioli




This amendment to the Agreement, as defined below, (the “Amendment”) is being
entered into on the 12th day of December, 2008, between Denny’s Corporation, a
Delaware corporation (the “Company”), together with its wholly-owned subsidiary,
Denny’s Inc., a California corporation (“Denny’s”) and Nelson J. Marchioli (the
“Executive”).


WITNESSETH:


WHEREAS, the Board of Directors (the “Board”) of the Company and the Executive
entered into an employment agreement (the “Agreement”) on May 11, 2005, which
was amended on November 10, 2006; and


WHEREAS, the Board and the Executive wish to amend the Agreement to reflect the
new terms set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties do hereby agree as follows:


1.  
The following sentence shall be added to the end of Section 4(a):



“With respect to Executive’s rights under this Section 4(a), (i) the
reimbursements provided in any one calendar year shall not affect the amount of
reimbursements provided in any other calendar year; (ii) the reimbursement of an
eligible expense shall be made no later than December 31 of the year following
the year in which the expense was incurred; and (iii) such rights shall not be
subject to liquidation or exchange for another benefit.”


2.  
Section 5(a)(i) shall be modified to read as follows:



“(i)           Noon on May 20, 2009, unless mutually extended in writing by the
parties;”


3.  
The following provision shall be added to the end of Section 5(b)(i)(A),
5(b)(ii)(A) and 5(b)(iii)(A):



“provided, however, that (x) the benefits provided in any one calendar year
shall not affect the amount of benefits provided in any other calendar year
(other than the effect of any overall coverage benefits under the applicable
plans); (y) the reimbursement of an eligible taxable expense shall be made on or
before December 31 of the year following the year in which the expense was
incurred; and (z) Executive’s rights pursuant to this subsection shall not be
subject to liquidation or exchange for another benefit;”


 
 

--------------------------------------------------------------------------------

 
4.  
Section 5(c)(i) shall be modified to read as follows:



“(i)           "Permanent Disability" shall mean (A) the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (B) the Executive is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of Denny’s because the Executive has a medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of not less than 12 months. The Executive agrees
to submit such medical evidence regarding such disability or infirmity as is
reasonably requested by the Company, including, but not limited to, an
examination by a physician selected by the Company in its sole discretion.”


5.  
The first sentence of Section 5(c)(v)(B) shall be modified to read as follows:



“(B)  For purposes of this Agreement, the Executive shall not be deemed to have
incurred a "Voluntary Termination" if upon 10 days' prior written notice from
the Executive, the Executive notifies the Company that his termination of
employment with the Company is a result of (x) a breach by the Company of a
material provision of this Agreement or (y) a change by the Company of the
Executive's title, duties or responsibilities as Chief Executive Officer and
President of the Company without his consent which results in a material
diminution of his authority, duties or responsibilities (which notice must be
given no later than 90 days after the occurrence of such event), and such breach
or change is not corrected by the Company within 30 days after the Executive
notifies the Board in writing of the action or omission which the Executive
believes constitutes such a breach or change.”


6.  
Section 5(d) shall be modified to read as follows:



(d)           Compliance with Code Section 409A.
 
(i)           This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Code
Section 409A and applicable advice and regulations issued thereunder.
 
 
2

--------------------------------------------------------------------------------

 
(ii)           Notwithstanding anything in this Agreement to the contrary, to
the extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder by reason of Executive’s termination of
employment, such amount or benefit will not be payable or distributable to
Executive by reason of such circumstance unless (i) the circumstances giving
rise to such termination of employment meet any description or definition of
“separation from service” in Section 409A of the Code and applicable regulations
(without giving effect to any elective provisions that may be available under
such definition), or (ii) the payment or distribution of such amount or benefit
would be exempt from the application of Section 409A of the Code by reason of
the short-term deferral exemption or otherwise.  This provision does not
prohibit the vesting of any amount upon a termination of employment, however
defined.  If this provision prevents the payment or distribution of any amount
or benefit, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “separation from
service” or such later date as may be required by subsection (iii) below.
 
(iii)           Notwithstanding anything in this Agreement to the contrary, if
any amount or benefit that would constitute non-exempt “deferred compensation”
for purposes of Section 409A of the Code would otherwise be payable or
distributable under this Agreement by reason of Executive’s separation from
service during a period in which he is a Specified Employee (as defined in Code
Section 409A and the final regulations issued thereunder), then, subject to any
permissible acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
 
(A)           if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following Executive’s separation from service; and
 
(B)           if the payment or distribution is payable over time, the amount of
such non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated and Executive’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Executive’s death or the
first day of the seventh month following Executive’s separation from service,
whereupon the accumulated amount will be paid or distributed to Executive on
such date and the normal payment or distribution schedule for any remaining
payments or distributions will resume.”


 
3

--------------------------------------------------------------------------------

 
7.  
The following sentence shall be added to the end of Section 12:



“The amount of fees and expenses advanced or reimbursed by the Company under
this Section 12 in any one calendar year shall not affect the amount advanced or
reimbursable in any other calendar year, and the advancement or reimbursement of
an eligible expense shall be made within 30 days after delivery of Executive’s
respective written requests for payment accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require, but in any event no
later than December 31 of the year after the year in which the expense was
incurred.  Executive’s rights pursuant to this Section 12 shall expire at the
end of ten years after the date of Executive’s termination of employment and
shall not be subject to liquidation or exchange for another benefit.”


8.  
 All provisions of the Agreement not hereby amended, are hereby ratified and
confirmed and shall continue in full force and effect.





IN WITNESS WHEREOF, the parties hereto have executed this Amendment the day and
year first above written.

 
 

Denny's Corporation Denny's, Inc.         By: /s/  Vera King Farris By: /s/ 
Jill Van Pelt Name: Dr. Vera Farris Name: Jill Van Pelt Title: Chairman of the
Compensation Title: Vice President, Human Resources           and Incentives
Committee of the             Board of Directors  

 
 
/s/  Nelson J. Marchioli
Nelson J. Marchioli
 
 
 
4

--------------------------------------------------------------------------------

 